                                                                                           F I L ED
                                                                                       U S 111"TRtCT COURT
                                                                                     Wpm ~S
                                                                                          STRICT OF TENN.



                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION
                                                                                         UEPUTy CL[:
    UNITED STATES OF AMERICA                      )
                                                        No. 3. 20'Cr- 00 110
           V.                                    )
                                                               15 U.S.C. § 78j(b)
                                                               15 U.S.C. § 78ff
                                                               17 C.F.R. § 240.10b-5
                                                               18 U.S.C. § 1028A(a)(1)
    FREDERICK M. STOW                             )            18 U.S.C. § 1343

                                         INFORMATION

                                  COUNTS ONE THROUGH THREE

           THE UNITED STATES ATTORNEY CHARGES:

           At all times material to this Information:

                                              I. Background

           1.      During the period of 1997 through approximately May 2019, FREDERICK M.

    STOW held the title of Investments Vice President at Raymond James & Associates, Inc.

    ("Raymond James"), a financial services firm located in Franklin, Tennessee. He also served as a

    registered investment advisor representative, and held the Series 7, Series 63, and Series 65

    Financial Industry Regulatory Authority licenses.
V




           2.     Individuals D.C. and W.P. held retirement and investment accounts at Raymond

    James. Those accounts were managed by FREDERICK M. STOW during his employment at

    Raymond James.

                                       II. The Scheme to Defraud

           3.     Beginning in or around October 2015 and continuing until in or around May 2019,

    FREDERICK M. STOW devised and intended to devise a scheme and artifice to defraud and to

    obtain money from certain clients, including D.C. and W.P., by means of false and fraudulent




        Case 3:20-cr-00110 Document 1 Filed 06/11/20 Page 1 of 6 PageID #: 1
pretenses, representations and promises; including forging his clients' signatures onto

authorization letters, stealing and embezzling monies held in his clients' Individual Retirement

Accounts ("IRA") and other accounts; and converting those monies to his own personal benefit

and the benefit of others without the knowledge or authorization of his clients.

       4.      It was part of the scheme to defraud that FREDERICK M. STOW knowingly

created Money Movement Wire Letters of Authorization bearing the forged signatures of clients

D.C. and W.P. These letters falsely represented that clients D.C. and W.P. consented to the transfer

of tens of thousands of dollars from their accounts to personal bank accounts owned by STOW.

       5.      It was further part of the scheme that FREDERICK M. STOW conducted certain

trade transactions from those accounts, without the knowledge or permission of clients D.C. and

W.P. For example, STOW initiated the sale and redemption of funds and assets held in the

accounts of clients of D.C. and W.P. STOW subsequently used the proceeds of these transactions

to fund transfers into bank accounts belonging to or associated with STOW.

       6.      It was further part of the scheme that FREDERICK M. STOW unlawfully and

without authorization withdrew money from his clients' accounts, and subsequently deposited the

funds into bank accounts belonging to or associated with STOW.

       7.      As a result of the scheme to defraud, FREDERICK M. STOW obtained a

combined total of approximately $933,500 dollars from clients D.C. and W.P.

                                             III. Wire Fraud

       8.      On or about the dates set forth below, in the Middle District of Tennessee and

elsewhere, FREDERICK M. STOW, for the purpose of executing the aforementioned scheme

and artifice to defraud, and to obtain money by means of false and fraudulent pretenses,

representations, and promises, and attempting to do so, did knowingly cause to be transmitted by



                                                11


    Case 3:20-cr-00110 Document 1 Filed 06/11/20 Page 2 of 6 PageID #: 2
means of wire communication in interstate commerce, writings, signs, signals, and pictures,

namely by engaging in unauthorized transfers of funds from clients' accounts, without their

knowledge and without their consent, to STOW's personal bank accounts, and thereafter

concealing and attempting to conceal his fraudulent activities by providing false and misleading

information to his employer and the clients, as more specifically set forth below:


    Count        Date of Wire                        Description of Interstate Wire

                  On or about        Transfer from IRA account of customer D.C., in the
    ONE                              amount of $25,000.00
               October 29, 2015
                 On or about         Transfer from IRA account of customer D.C., in the
    TWO                              amount of $10,000.00
                 April 4, 2018
                  On or about        Transfer from IRA account of customer W.P., in the
   THREE                             amount of $22,400.00
                April 29, 2019

       All in violation of Title 18, United States Code, Section 1343.

                                          COUNT FOUR

       THE UNITED STATES ATTORNEY FURTHER CHARGES:

       9.      The allegations contained in Paragraphs 1 through 8 of Counts One Through Three

of the Information are incorporated and re-alleged as if fully set forth herein.

       10.     On or about April 29, 2019, in the Middle District of Tennessee and elsewhere,

FREDERICK M. STOW, did knowingly and without lawful authority transfer, possess, and use

one or more means of identification of another person that may be used either alone or in

conjunction with any other information to identify a specific individual, that is, the name, and IRA

account number of W.P., a person known to the United States Attorney, knowing that such person

was a real person and not a fictitious person, during and in relation to the commission of a felony

offense enumerated in Title 18, United States Code, Section 1343, Wire Fraud.

       In violation of Title 18, United States Code, Section 1028A(a)(1).

                                                 3


    Case 3:20-cr-00110 Document 1 Filed 06/11/20 Page 3 of 6 PageID #: 3
                                          COUNT FIVE

        THE UNITED STATES ATTORNEY FURTHER CHARGES:

        11.    The allegations contained in Paragraphs 1 through 8 of Counts One Through Three

of the Information are incorporated and re-alleged as if fully set forth herein.

        12.    Beginning in or about October 2015 and continuing until in or about May 2019, in

the Middle District of Tennessee and elsewhere, FREDERICK M. STOW, did unlawfully,

knowingly and willfully, directly and indirectly, by the use of any means and instrumentalities of

interstate commerce, the mails, and facilities of national securities exchanges, would and did use

and employ manipulative and deceptive devices and contrivances, in connection with the purchase

and sale of securities and investments, in contravention of Title 15, United States Code, Sections

78j(b) and 78ff, and Title 17, Code of Federal Regulations, Section 240.10b-5, by (a) employing

devices, schemes and artifices to defraud; (b) making untrue statements of material fact and

omitting to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; and (c) engaging in acts, practices,

and courses of business which would and did operate as a fraud and deceit upon persons in

connection with the purchase and sale of investments through Raymond James. STOW defrauded

Raymond James and investors by (i) initiating the sale and redemption of funds and assets held in

clients' accounts without the knowledge and permission of these clients; (ii) creating false Money

Movement Wire Letters of Authorization; and (iii) stealing, embezzling, and converting investor

funds to his personal use and benefit.

       All in violation of Title 15, United States Code, Sections 78j(b) and 78ff, and Title 17,

Code of Federal Regulations, Section 240.1Ob-5.




                                                rd

     Case 3:20-cr-00110 Document 1 Filed 06/11/20 Page 4 of 6 PageID #: 4
                                      FORFEITURE ALLEGATION

        THE UNITED STATES ATTORNEY FURTHER CHARGES:

        1.      The allegations contained in this Information are re-alleged and incorporated by

reference as if fully set forth in support of this forfeiture.

        2.      Upon conviction of any of Counts One Through Five of this Information,

FREDERICK M. STOW shall forfeit to the United States of America, pursuant to Rule 32.2 of

the Federal Rules of Criminal Procedure and Title 18, United States Code, Section 981(a)(1)(C),

as incorporated by Title 28, United States Code, Section 2461(c):

                a.          any property, real or personal, which constitutes or is derived from
                            proceeds traceable to a violation of Title 18, United States Code, Section
                            1343; Title 18, United States Code, Section 1028A; or Title 15, United
                            States Code, Sections 78j(b) and 78ff or a conspiracy to commit such
                            offense including but not limited to:

                       i.          MONEY JUDGMENT. A money judgment in an amount to be
                                   determined, representing the amount of proceeds traceable to a
                                   violation of Title 18, United States Code, Section 1343; Title 18
                                   United States Code, Section 1028A; or Title 15, United States
                                   Code, Sections 78j(b) and 78ff or a conspiracy to commit such
                                   offense.

       3.       If any of the property described above, as a result of any act or omission of

FREDERICK M. STOW:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                G.      has been placed beyond the jurisdiction of the court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property that cannot be divided without
                        difficulty,

the United States shall be entitled to forfeiture of substitute property, and it is the intent of the


                                                     5


    Case 3:20-cr-00110 Document 1 Filed 06/11/20 Page 5 of 6 PageID #: 5
United States, pursuant to Title 21, United States Code, Section 853(p), to seek forfeiture of any

other property of FREDERICK M. STOW, up to the value of said property listed above as subject

to forfeiture, including but not limited to a money judgment representing the value of said property.


                                              DONALD Q. COCHRAN
                                              UNITED STATES ATTORNEY




                                              STEPHANIE N. TOUSSAINT
                                              ASSISTANT UNITED STATES ATTORNEY




                                                 rel


    Case 3:20-cr-00110 Document 1 Filed 06/11/20 Page 6 of 6 PageID #: 6
